                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

                                                      §
JANE DOE 1, et al.,                                   §
                                                      §                     6:16-CV-173-RP
                 Plaintiffs,                          §
                                                      §                     Consolidated with
v.                                                    §                     6:17-CV-228-RP
                                                      §                     6:17-CV-236-RP
BAYLOR UNIVERSITY,                                    §
                                                      §
                 Defendant.                           §

                                                 ORDER

          Before the Court is Plaintiffs’ Motion to Compel non-party Pepper Hamilton LLP (“Pepper

Hamilton”) to produce all materials requested by Plaintiffs in the subpoena duces tecum issued to

Pepper Hamilton on March 24, 2017. (Mot., Dkt. 328). Defendant Baylor University (“Baylor”) filed

a response, although Pepper Hamilton did not. (Resp., Dkt. 332). Plaintiffs filed a Reply. (Reply,

Dkt. 333). Having considered the parties’ submissions, the record, and the governing law, the Court

enters the following order.

                                            I. DISCUSSION

          Rule 45(c)(2)(A) provides that “[a] subpoena may command . . . production of documents,

electronically stored information, or tangible things at a place within 100 miles of where the person

resides, is employed, or regularly transacts business in person.” Fed. R. Civ. P. 45(c)(2)(A) (emphasis

added).

          Baylor argues that this Court does not have jurisdiction over the motion to compel because

Pepper Hamilton is headquartered in Pennsylvania. (Resp., Dkt. 332, at 1). Plaintiffs argue that

Pepper Hamilton regularly transacts business in person in the Western District of Texas because at

least two firm partners “worked regularly for months in Waco, Texas,” and the firm “was

purportedly still doing work in Waco through its partners” at the time Plaintiffs issued the subpoena.
                                                      1
(Mot., Dkt. 328, at 10). Baylor asserts that Pepper Hamilton “resides” in Pennsylvania but does not

dispute that the firm was also regularly transacting business in the Western District of Texas at the

time of the subpoena. (See Resp., Dkt. 332, at 1). Pepper Hamilton itself has not filed any

submission with the Court disputing the Court’s jurisdiction.

        If Pepper Hamilton objects to production of any specific documents, or any objections on

jurisdictional grounds, Pepper Hamilton must file a motion with this Court detailing those

objections no later than March 15, 2019. Absent such a motion, Pepper Hamilton shall file a notice

with this Court certifying that production to Plaintiffs is complete no later than March 15, 2019.

        To be clear, the Court advises the parties that other than the redactions and omissions

approved by the Court for FERPA-protected materials, Pepper Hamilton may not withhold any

other materials based on FERPA objections. (See Dkts. 296, 298, 355, 356, 357, 358, 361, 362, 376,

377, 584, 585). Pepper Hamilton may confer with counsel for Baylor as needed for a complete list of

approved redactions and omissions. Additionally, the Court’s prior orders addressing attorney–client

privilege and work product privilege for Pepper Hamilton materials, and the scope of discovery in

this litigation, also apply to production by Pepper Hamilton itself. (See Dkts. 168, 565, 569, 582).

                                          II. CONCLUSION

        Accordingly, Plaintiffs’ Motion to Compel Pepper Hamilton LLP to produce all materials

requested by Plaintiffs in the subpoena duces tecum issued to Pepper Hamilton on March 24, 2017,

(Dkt. 328), is GRANTED.

        No later than March 15, 2019, Pepper Hamilton is ORDERED to either (1) complete

production in response to the subpoena and file a notice with this Court certifying that production

to Plaintiffs is complete, or (2) file a motion with this Court detailing any objections to production

and requesting specific relief. The Court will not consider objections that have already been

addressed by this Court’s prior orders.


                                                   2
       Additionally, the Court ADVISES all parties to avoid speculating about opposing counsel’s

motivations, and instead brief the Court with factual information and specific requested relief.

       The Court REMINDS the parties that a proposed order shall be filed with all non-

dispositive motions. W.D. Tex. Loc. R. CV-7(g). The Court will strike any non-dispositive motion

filed after this date without an attached proposed order.


       SIGNED on March 7, 2019.




                                                   _____________________________________
                                                   ROBERT PITMAN
                                                   UNITED STATES DISTRICT JUDGE




                                                  3
